DETAILED ACTION
	This Office action is in response to the amendment filed on September 23, 2021. Claims 1-13 and 15-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on December 17, 2021 was received and considered by the Examiner.
Drawings
The drawings were received on September 23, 2021.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the spokes decreasing (claims 5, 12, and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recite the limitation “a height of the spokes decreases as the radius of curvature increases.” It is unclear what is meant to be the height of the spokes. Applicant has provided an illustration of the height 400 in a perspective view in Fig. 4. However, the arrow that goes parallel to the wheel rotational axis would represent a width of a spoke and not a height.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2436292 B1 (Morishita et al.).
Regarding Claim 1, Morishita et al. discloses (Para. [0012], [0014]-[0015]; Figs. 1a-11) a vacuum cleaner (11) comprising: an upright section (extension tube 19); a surface cleaning head (floor brush 20) coupled to the upright section; at least one wheel (23) coupled to the surface cleaning head, the at least 
Regarding Claim 2, Morishita et al. discloses the vacuum cleaner of claim 1, as discussed above. Morishita et al. further discloses (Para. [0049]) the absorber includes a plurality of spokes (coil spring 53 in hole portion 91).
Regarding Claim 3, Morishita et al. discloses the vacuum cleaner of claims 1-2, as discussed above. Morishita et al. further discloses the spokes have an arcuate shape (it can be seen in Figs. 1-6 that the coil spring 53 in the hole portion 91 has a coiled shape).
Regarding Claim 8, Morishita et al. discloses the vacuum cleaner of claim 1, as discussed above. Morishita et al. further discloses the deformation limiter (holder 95, latching projecting portion 71) is configured to prevent substantial permanent deformation in the absorber (Para. [0048]-[0049]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 191016170 A (Powell).
Regarding Claim 16, Powell discloses (P. 1 lines 5-9; Figs. 1-4) a wheel comprising: a hub (5); a rim (9) configured to be displaced relative to the hub (P. 2 lines 1-22); and a plurality of spokes (8) extending between the hub and the rim, at least a portion of one or more of the spokes extending beyond a peripheral edge of the rim (P. 2 lines 42-48).

Powell does not disclose the plurality of spokes extend from the hub at an angle between 80° and 100°.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Powell to select the angle of the spokes necessary in order to maximize the strength of the wheel. For example, a wheel designed for construction equipment would require spokes to extend at a different angle than a wheel designed for a stroller. It is noted that the angle of the spokes is not a criticality according to Applicant’s Specification.
Regarding Claim 17, Powell discloses the wheel of claim 16, as discussed above. Powell further discloses the spokes (8) have an arcuate shape (P. 2 lines 9-10; Fig. 3).
Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Morishita et al.
Regarding Claim 1, Powell discloses (P. 1 lines 5-9; Figs. 1-4) a spring wheel for a vehicle in general, the wheel including a hub (5), a rim (9), and an absorber (spokes 8) extending between the hub and the rim, the absorber being configured to deform before the rim experiences substantial deformation (P. 2 lines 1-22); and a deformation limiter (inwardly projecting portion 13) configured to limit a deformation in the absorber (P. 2 lines 16-22).
Powell does not disclose a vacuum cleaner comprising: an upright section; a surface cleaning head coupled to the upright section; at least one wheel coupled to the surface cleaning head.

Regarding Claim 2, Powell and Morishita et al. disclose the vacuum cleaner of claim 1, as discussed above. Powell further discloses (P. 2 lines 1-5; Figs. 1-4) the absorber (spokes 8) includes a plurality of spokes.
In addition, Morishita et al. teaches (Para. [0049]) the absorber includes a plurality of spokes (coil spring 53 in hole portion 91).
Regarding Claim 3, Powell and Morishita et al. disclose the vacuum cleaner of claims 1-2, as discussed above. Powell further discloses the spokes (8) have an arcuate shape (P. 2 lines 9-10; Fig. 3).
In addition, Morishita et al. teaches the spokes have an arcuate shape (it can be seen in Figs. 1-6 that the coil spring 53 in the hole portion 91 has a coiled shape).
Regarding Claim 7, Powell and Morishita et al. disclose the vacuum cleaner of claims 1-2, as discussed above. Powell further discloses at least a portion of one or more spokes (8) extends beyond a peripheral edge of the rim (P. 2 lines 42-48; Figs. 1-2).
Regarding Claim 8, Powell and Morishita et al. disclose the vacuum cleaner of claim 1, as discussed above. Powell further discloses the deformation limiter (inwardly projecting portion 13) is configured to prevent substantial permanent deformation in the absorber (P. 2 lines 16-22).
.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of US Patent 7,523,773 (Gabrys et al.).
Regarding Claim 18, Powell discloses the wheel of claims 16-17, as discussed above.
Powell does not disclose a radius of curvature of the spokes increases as the spokes extend around a rotation axis of the hub.
However, Gabrys et al. teaches (Col. 2 lines 32-33, 40-45; Figs. 1-2) a wheel 10 with a rim 26 and hub 16 connected to spokes 20, and a radius of curvature R may increase as the spokes extend around a rotation axis of the hub (Col. 3 lines 53-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spokes of the wheel disclosed by Powell to have an increasing radius of curvature, such as taught by Gabrys et al., in order to tailor the properties of the wheel depending on the desired application of the wheel.
Regarding Claim 19, Powell and Gabrys et al. disclose the wheel of claims 16-18, as discussed above. 
Powell does not disclose a height of the spokes decreases as the radius of curvature increases.
However, as best understood, Gabrys et al. teaches (Figs. 1-3) a height of the spokes decreases as the radius of curvature increases because of the compound spiral shape of the spoke similar to that of the claimed invention.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spokes of the wheel disclosed by Powell to have a 
Regarding Claim 20, Powell and Gabrys et al. disclose the wheel of claims 16-18, as discussed above. Powell further discloses at least a portion of one or more of the spokes is substantially tangent with an inner surface of the rim (as shown in Figs. 1-2, the spokes 8 have an end that is tangent with the inner surface of the rim 9).
In addition, Gabrys et al. teaches (Col. 3 lines 45-52; Figs. 1-3) at least a portion (tip 24) of one or more of the spokes (20) is substantially tangent with an inner surface of the rim (26).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Morishita et al. as applied to claims 1-3 above, and further in view of Gabrys et al.
Regarding Claim 4, Powell and Morishita et al. disclose the vacuum cleaner of claims 1-3, as discussed above.
Powell and Morishita et al. do not disclose a radius of curvature of the spokes increases as the spokes extend around a rotation axis of the hub.
However, Gabrys et al. teaches (Col. 2 lines 32-33, 40-45; Figs. 1-2) a wheel 10 with a rim 26 and hub 16 connected to spokes 20, and a radius of curvature R may increase as the spokes extend around a rotation axis of the hub (Col. 3 lines 53-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spokes of the wheel disclosed by Powell, as modified by Morishita et al., to have an increasing radius of curvature, such as taught by Gabrys et al., in order to tailor the properties of the wheel depending on the desired application of the wheel.
Regarding Claim 5, Powell, Morishita et al., and Gabrys et al. disclose the vacuum cleaner of claims 1-4, as discussed above.

However, as best understood, Gabrys et al. teaches (Figs. 1-3) a height of the spokes decreases as the radius of curvature increases because of the compound spiral shape of the spoke similar to that of the claimed invention.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spokes of the wheel disclosed by Powell, as modified by Morishita et al., to have a decreasing height, such as taught by Gabrys et al., in order to tailor the properties of the wheel depending on the desired application of the wheel.
Regarding Claim 6, Powell, Morishita et al., and Gabrys et al. disclose the vacuum cleaner of claims 1-4, as discussed above.
Powell further discloses at least a portion of one or more of the spokes is substantially tangent with an inner surface of the rim (as shown in Figs. 1-2, the spokes 8 have an end that is tangent with the inner surface of the rim 9).
In addition, Gabrys et al. teaches (Col. 3 lines 45-52; Figs. 1-3) at least a portion (tip 24) of one or more of the spokes (20) is substantially tangent with an inner surface of the rim (26).
Allowable Subject Matter
Claims 9-11, 13, and 15 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
Applicant argues the height of the spokes is shown in Fig. 4, designated by reference character “400.” However, the figure appears to show a width of a spoke. While the Applicant can be their own lexicographer, the written description must clearly redefine the term and set forth the uncommon definition. 
Applicant argues Morishita et al. does not disclose the surface cleaning head includes a deformation limiter. However, as discussed above, Morishita et al. discloses holding parts 95 and latching projecting portion 71 which are a part of the surface cleaning head assembly that are configured to limit a deformation of the absorber.
Applicant argues Powell does not disclose a surface cleaning head with a deformation limiter. However, when combined with the surface cleaning head disclosed by Morishita et al., the deformation limiter would be a part of the surface cleaning head.
Applicant argues Powell is silent as to the angle at which the spring spokes 8 extend from the hub 5. However, it would have been obvious to a person having ordinary skill in the art to have the spokes extend from the hub at angle between 80° and 100°, as cited in claim 16, in order to maximize the strength of the wheel. It is noted that the angle at which the spokes extend is not a criticality according to Applicant’s Specification (Para. [0020]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617